Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2022 has been entered.
 
An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Richa Dhindsa on March 17, 2022.
Examiner’s Amendments to the Claims:
Please amend the Claims as follows:
	1. (Currently Amended) A method for improving efficiency of ethanol production by fermentation in an ethanol production facility, said method comprising: 
	adding a phytase variant polypeptide comprising an amino acid sequence as set forth in amino acid residues 23-434 of SEQ ID NO: 2 and having 
the ethanol production facility, wherein the ethanol processing fluid comprises phytic acid, wherein the addition of the phytase variant polypeptide improves ethanol production efficiency comprising one or more of: 
	increased yeast cell count, yeast budding or yeast viability; 
	increased ethanol yield, decreased glycerol levels, or decreased total sugar levels; 
	decreased fouling rate;
	 increased phosphorous levels; and 
	increased operation time of the ethanol production facility when compared to the ethanol production process wherein a wild-type phytase consisting of the amino acid sequence as set forth in amino acid residues 23-434 of SEQ ID NO: 2 is added to the ethanol processing fluid.  
	2. (Currently Amended) The method of claim 1, wherein the ethanol production facility 
	3-4. (Cancelled)
phytase variant polypeptide improves ethanol production efficiency compared to a production process where a commercially available phytase is added, and wherein the commercially available phytase is selected from Novozyme 50161TM and U.S. Water PhytOUTTM.
	6. (Currently Amended) The method of claim 1, wherein the phytase variant polypeptide is added to the ethanol processing fluid prior to fermentation.  
	7. (Currently Amended) The method of claim 2, wherein the ethanol production facility comprises a mash cooker and the phytase variant polypeptide is added to the ethanol processing fluid in the mash cooker.  
	8. (Currently Amended) The method of claim 2, wherein the ethanol production facility comprises a yeast mix tank and a yeast propagator and the phytase variant polypeptide is added to the ethanol processing fluid in a yeast mix tank.  
	9. (Currently Amended) The method of claim 8, wherein the ethanol processing fluid proceeds from the yeast mix tank to the yeast propagator.  
	10-13. (Cancelled)  
	14. (Previously Presented) The method of claim 1, wherein the ethanol production facility is in an ethanol production plant; a spirit or a drinkable alcohol production plant; or a fuel ethanol plant.  
	15. (Currently Amended) The method of claim 1, wherein the ethanol is produced from a feedstock 
	16. (Currently Amended) The method of claim 2, wherein the wherein the ethanol production facility comprises a fermentation tank and a distillation system, wherein said fermentation tank comprises yeast cells which convert ethanol ethanol produced in the fermentation tank is separated by the distillation system.  
	17. (Currently Amended) The method of claim 1, wherein the phytase variant polypeptide hydrolyzes phytic acid to inositol and free phosphate with release of minerals from the phytic acid.  
	18. (Original) The method of claim 17, wherein the phytic acid is phytate in the form of calcium salts, magnesium salts, metal ions, proteins, unhydrolyzed phytate sludge, or myo-inositol-hexaphosphate.  
	19. (Currently Amended) The method of claim I, wherein the phytase variant polypeptide is used in combination with one or more other enzymes.  
	20. (Original) The method of claim 19, wherein the one or more other enzymes comprise an amylase, a glucoamylase, a glucanase, a cellulase, an endoglucanase, a mannase, a xylanase, a xanthanase, a glycosidases, a cellobiohydrolase, a beta-glucosidase, a pullanase, a glucoisomerase, an alpha-glucosidase, or a combination thereof.  
phytase variant polypeptide retains phytase activity under conditions from pH 2.5 to pH 12.0.

Examiner’s Amendments to the Specification:
	Please replace “Novozyme 501601”  with --- Novozyme 50161TM ---
	At page 3, para. [0010], line 2;
	At page 44, para. [0163], line 7;
	At page 45, line 2,  
	At page 46, line 3;
	At page 46, para. [0168], at line 7 and 10-11;
	At page 47, para. [0170], at line 11;
	At page 48, [0172], line 7 and 10;
	At page 49, [0174], lines 6-7;
	At page 49, para. [0176], line 7;
	At page 50, lines 3-4;
	At page 50, para. [0178], line 8;
	At page 51, para. [0180], line 7 and lines 10-11; and para. [0181], line 8;
	At page 52, para. [0183], line 7;
	At page 53, para. [0185], line 5; and
	At page 54, para. [0188], line 4; para. [0189], lines 2 and 3; para. [0190], line 6.

	Please replace “PhytOUT”.  with --- U.S. Water PhytOUTTM---
	At page 44, para. [0163], line 8, 

	At page 46, para. [0168], at line 8 
	At page 47, para. [0170], at line 11;
	At page 48, [0172], line 8;
	At page 49, [0174], line 7;
	At page 50, line 1;
	At page 50, para. [0178], line 8;
	At page 51, para. [0180], line 8; and para. [0181], line 8; and
	At page 54, para. [0190], line 8.

	Please replace “U.S. Water PhytOUT”.  with --- U.S. Water PhytOUTTM---
	At page 3, para. [0010], line 2;
	At page 45, line 3; 
	At page 46, para. [0168], at line 11;
	At page 48, [0172], line 11;
	At page 50, line 4;
	At page 51, para. [0180], line 11;
	At page 52, para. [0183], line 7; and
	At page 53, para. [0185], line 7. 

	
The following is an Examiner's Statement of Reasons for Allowance: The prior art of record does not teach or suggest to use the a phytase variant polypeptide comprising an amino acid sequence as set forth in amino acid residues 23-434 of SEQ ID NO: 2 and having amino acid substitutions M298K and A299T in the production of ethanol. The phytase variant is taught by Short et al. (USP 6,855,365) at Col. 75, in Table 3. Short et al. do not teach to use this phytase variant for the production of ethanol or with yeast fermentation. Solbak et al. is no longer art against the invention because the phytase variant comprises M298K and A299T when compared to instant SEQ ID NO: 2, but also comprises 8 other mutation in the phytase taught. Therefore, the claims are allowable over the art of record. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."





Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656